Danforth, J.
This action is founded upon the latter part of § 5, c. 37 of the statutes of 1858. If that clause is still in force, the plaintiffs cannot recover, otherwise their action must fail. The 'amendments made to this act in 1859, c. 116, and 1860, c. 182, do not affect the clause in question. If repealed, it is by the act of 1861, c. 57. This latter act does not purport to be amendatory of the former, or a revision of it, but does reenact two sections of it, with slight alterations, one of which provides for the payment of the support of the convict by the town “ where such boy resides,” not exceeding one dollar per week. It does not reenact the clause in question, giving the town a remedy “ against the parent, master, or guardian of such boy, or against the city or town in which he may have a legal settlement.” The act of 1861 repeals only such acts ■ and parts of acts as are inconsistent with it. It is not easy to see in what respect these two provisions are inconsistent. They stood together in the act of 1858, and no reason is perceived why they may not stand together in different acts, according to the agreement of the parties there must be judgment for the plaintiff for $30 and interest from date of writ.
Appleton, C. J.; Walton, Dickerson, Barrows, and Tapley, JJ., concurred.